DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-7, 10, and 11 are currently pending Claims 1 and 10 have been amended. Claim 8 has been cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura ‘450 (US Pub No. 2002/0107450 – previously cited) in view of Muramatsu et al. ‘414 (JP Pub No. 2008/183414 – previously cited) further in view of Narimatsu ‘184 (US Pub No. 2004/0260184) further in view of Kim et al. ‘588 (US Pub No. 2010/0204588 – previously cited) further in view of Aung et al. ‘348 (US Patent No. 5,791,348).
Regarding claim 1, Ogura ‘450 teaches a biological information measurement apparatus (Abstract) comprising:

a pressing mechanism which is placed adjacent to the pressure sensor and configured to press the pressure sensor against an artery in a living body (Figs. 1, 2 cuff 20, air pump 56 and [0035]);
a press controller which is configured to control a pressing force to be exerted by the pressing mechanism (Fig. 1 control device 46 and [0038]);
a processor which is configured to decide a force pressing force to be exerted by the pressing mechanism based on:
	information acquired during a pressing force control time period when the pressing force is either increased or decreased by a control of the press controller ([0035]; The time when the air pressure in cuff 20 is PK2, which is before the pressure has changed, is interpreted as the pressing force control time period.); and
	information of a pressure pulse wave that is detected by the pressure detecting element during the pressing force control time period ([0035]); and
a record controller which, on a recording medium, is configured to record the pressure pulse wave that is detected by the pressure detecting element in a first state where the pressing force to be exerted by the pressing mechanism is controlled to the first pressing force by the pressing controller (Fig. 1 ROM 76 and [0038]).
Ogura ‘450 teaches all of the elements of the current invention as mentioned above except for a blood flow sensor which is placed adjacent to the pressure sensor, and which is used for measuring blood flow information indicating a flow of blood that flows through the artery;
a signal processor which is configured to measure blood flow information based on an output signal of the blood flow sensor; and

Muramatsu et al. ‘414 teaches a circulation sensor that includes two piezoelectric elements that measure blood flow velocity (Fig. 3 circulation sensor 101, piezoelectric elements 102, 103 and [0037]). The circulation sensor is to the right of a blood pressure sensor (Fig. 3 blood pressure sensor 105). Blood pressure measuring unit 8 measures blood pressure from a pressure when blood flow flows and is capable of tightening a finger at a predetermined pressure (Fig. 8 and [0038]). A single calculation unit executes a processing program and calculates a blood flow rate flowing through a blood vessel ([0045]). Muramatsu et al. ‘414 also teaches measuring blood flow velocity ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological information measurement apparatus of Ogura ‘450 to include a blood flow sensor, a signal processor, and a record controller which records blood flow information that is measured by the signal processor in the first state as Muramatsu et al. ‘414 teaches that measuring blood flow velocity will aid in accurately calculating information on the viscosity of the blood (Abstract, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow information of Ogura ‘450 in view of Muramatsu et al. ‘414 to include a blood flow velocity or a blood flow volume as Muramatsu et al. ‘414 teaches this will aid in calculating information on the viscosity of the blood ([0015]).
Ogura ’450 in view of Muramatsu et al. ‘414 teaches all of the elements of the current invention as mentioned above except for a processor which is configured to decide a first pressing force to be exerted by the pressing mechanism based on: blood flow information that is measured by the signal processor during a pressing force control time period.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biological information measurement apparatus of Ogura ‘450 in view of Muramatsu et al. ‘414 to include a processor which is configured to decide a first pressing force to be exerted by the pressing mechanism based on: blood flow information that is measured by the signal processor during a pressing force control time period as Narimatsu ‘184 teaches that this would enhance the reliability of the diagnosis and that it is preferable that a plurality of pulse wave velocities are calculated ([0041]).
Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to: determine a first time period in which a change rate of the information of the pressure pulse wave detected during the pressing force control time period is equal to or smaller than a threshold.
Kim et al. ‘588 teaches determining if a division result includes a value that is equal to or less than a reference value (Fig. 10 operation 1003 and [0110]; The division result is when a moving average is divided by a maximum value, as described in Fig. 8 operations 804, 805, and 806.). If the division result is equal to or less than the reference value, it is determined that a sensor is on an optimal blood pressure measurement site (Fig. 10 operation 1009 and [0116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 to include determining a first time period as Kim et al. ‘588 teaches 
Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to: determine a second time period which is within a part of the first time period and which is a continuous time period in which the blood flow information is within a predetermined range while setting a timing when the pressing force is controlled to be minimum, as a starting point; and decide one of pressing forces in the second time period, as the first pressing force.
Aung et al. ‘348 teaches increasing a pressing force to a second target force that is greater by a predetermined additional pressing force than a first target force, which eliminates the insufficiency of the first target force applied to the artery before the blood pressure determination (Column 2 Line 45 – Column 3 Line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 to include determining a second time period and deciding one of pressing forces in the second time period as Aung et al. ‘348 teaches that the pressing force in the second time period is more sufficient than the first pressing force.
Regarding claim 3, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to select a time period which extends from a timing when the pressing force is controlled to be minimum in the first time period, to a timing when a pressure pulse wave having a maximum amplitude is detected in the first time period, as the part of the first time period.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, to include selecting a time period which extends from a timing when the pressing force is controlled o be minimum in the first time period, to a timing when a pressure pulse wave having a maximum amplitude is detected in the first time period as Kim et al. ‘588 teaches that this would aid in determining that a sensor is on an optimal blood pressure measurement site ([0116]).
Regarding claim 6, Ogura ‘450 further teaches wherein the pressing force control time period is a time period when the pressing force is increased by a control of the press controller ([0041]; Air pressure PK2 is increased.).
Regarding claim 7, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the blood flow sensor is placed upstream of the pressure sensor in a blood flow direction in the artery.
Kim et al. ‘588 teaches identical sensors are disposed on a portion of a skin surface vertically above a radial artery (Fig. 6A sensors U1-U5 and [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood flow sensor of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, to include being placed upstream of the pressure sensor in a blood flow direction of the artery as Kim et al ‘588 teaches that the waveform for blood pressure measurement is 
Regarding claim 10, Ogura ‘450, as modified by Muramatsu et al. ‘414, Narimatsu ‘184, Kim et al. ‘588, and Aung et al.’ 348, discloses a biological information measurement method comprising the recited elements.
Regarding claim 11, Ogura ‘450, as modified by Muramatsu et al. ‘414, Narimatsu ‘184 Kim et al. ‘588, and Aung et al.’ 348, further teaches a non-transitory computer readable medium in which a program causing a computer to execute the method according to claim 10 is recorded ([0038]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, further in view of Narimatsu et al. ‘771 (US Patent No. 5,467,771 – previously cited).
Regarding claim 4, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the processor is configured to decide a maximum pressing force of the pressing forces in the second time period as the first pressing force.
Narimatsu et al. ‘771 teaches a control device that selects, as an optimum pressure sensing element, one of the pressure sensing elements which detected a pulse wave having a maximum amplitude. The maximum amplitude is the greatest amplitude of all the amplitudes of the pulse waves 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, to include deciding a maximum pressing force of the pressing forces in the second time period as the first pressing force as Narimatsu et al. ‘771 teaches that this will aid in determining an average minimum magnitude of the detected pulse waves for each of the pressure sensing elements (Column 6 Lines 1-47)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, further in view of Banet et al. ‘794 (US Pub No. 2010/0160794 – previously cited).
Regarding claim 5, Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Narimatsu ‘184 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348, as applied to claim 1, teaches all of the elements of the current invention as mention above except for wherein the processor is configured to set the predetermined range within one standard deviation of an average value, wherein the average value and the standard deviation are of the blood flow information measured in a third time period when the pressing force is smaller than the pressing force in the first time period in the pressing force control time period.
Banet et al. ‘794 teaches values that different from an average by more than one standard deviation can be assumed to be artificial, and thus can be removed from the calculation ([0091]).
.
Response to Arguments
Applicant argues that none of the prior art teaches or suggests “wherein the blood flow information is a blood flow velocity or a blood flow volume” and “wherein a processor is configured to:…determine a second time period which is within a part of the first time period and which is a continuous time period in which the blood flow information is within a predetermined range while setting a timing when the pressing force is controlled to be minimum, as a starting point; and decide one of pressing forces in the second time period, as the first pressing force.” Examiner respectfully disagrees, as [0037] of Muramatsu et al. ‘414 teaches “wherein the blood flow information is a blood flow velocity or a blood flow volume.” Regarding “wherein a processor is configured to:…determine a second time period which is within a part of the first time period and which is a continuous time period in which the blood flow information is within a predetermined range while setting a timing when the pressing force is controlled to be minimum, as a starting point; and decide one of pressing forces in the second time period, as the first pressing force,” Examiner agrees that none of the prior art teaches this limitation. However, Examiner has found the Aung et al. ‘348 teaches this, and the independent claims are now rejected over Ogura ‘450 in view of Muramatsu et al. ‘414 further in view of Kim et al. ‘588 further in view of Aung et al. ‘348.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791